Case 5:13-cr-50118-KES Document 150 Filed 12/04/20 Page 1 of 3 PageID #: 354




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                            WESTERN DIVISION


UNITED STATES OF AMERICA,                           5:13-CR-50118-01-KES

                   Plaintiff,

       vs.                                     ORDER DENYING MOTION FOR
                                               RELIEF UNDER THE FIRST STEP
JOHN J. WHITE PLUME,                                      ACT

                   Defendant.


      Defendant, John J. White Plume, moves for compassionate release under

18 U.S.C. § 3582(c)(1)(A)(i). Docket 144. Plaintiff, the United States of America,

opposes the motion. Docket 149. For the following reasons, the court denies

defendant’s motion for compassionate release.

                                 BACKGROUND

      White Plume is currently serving a 12 month and 1-day custody sentence

for a supervised release revocation. Docket 142 at 1-2. White Plume is

incarcerated at Yazoo City United States Penitentiary in Yazoo City,

Mississippi. Docket 149 at 1. His anticipated release date is December 10,

2020. Id.; Docket 144 at 1. White Plume alleges that he tested positive for

COVID-19. Docket 144 at 1. As of December 4, 2020, there are currently 19

active COVID-19 cases among the facility’s inmates, 7 active COVID-19 cases

among the facility’s staff, 87 inmates and 12 staff have recovered from COVID-

19, and there is 1 death from COVID-19. See BOP: COVID-19 Update, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited on Dec. 4,

2020). On September 4, 2020, White Plume filed a pro se motion with the court
Case 5:13-cr-50118-KES Document 150 Filed 12/04/20 Page 2 of 3 PageID #: 355




for relief under the First Step Act. Docket 144.

                                  DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

the court where they were convicted seeking compassionate release. § 603.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13(1) (U.S. Sentencing Comm. 2018). The burden to establish

that a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with

the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Previously, only the Bureau of Prisons (BOP) Director possessed the

authority to bring a compassionate release motion on a defendant’s behalf.

With the enactment of the FSA, however, Congress has now permitted courts to

grant compassionate release on motions filed by defendants “after the

                                        2
Case 5:13-cr-50118-KES Document 150 Filed 12/04/20 Page 3 of 3 PageID #: 356




defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

      White Plume has not alleged or shown that he made a request for

compassionate release to the warden of his facility before he filed his motion

with the court. See Docket 144; Docket 149 at 4-5. Because exhaustion of

remedies is a requirement for relief under this section and White Plume has not

fulfilled that requirement, his motion is not ripe for review.

                                    CONCLUSION

      White Plume has failed to demonstrate that he exhausted his

administrative remedies. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 144) is denied without prejudice.

      Dated December 4, 2020.

                                         BY THE COURT:

                                         /s/ Karen E. Schreier
                                         KAREN E. SCHREIER
                                         UNITED STATES DISTRICT JUDGE




                                           3
